Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
Filed 02/09/21   Case 21-10317   Doc 1
